In its opinion dated April 16, 1971 (194 Ct. Cl. 596, 440 F. 2d 1362), the court determined that the Government is licensed under claim 16 and all other claims of the patent in *1025suit (No. 2,611,813) except to the extent that the other claims may be validly limited to the automatic reset feature, and remanded the case to the trial commissioner for further proceedings. Subsequently, a stipulation for settlement was filed whereby plaintiff agreed to accept $200,000 to settle the action by fully releasing defendant from all claims for the manufacture or use by or for the United States of all inventions covered by said patent not licensed to the United States. On October 6, 1972, the court, by order, pursuant to the stipulation for settlement, entered judgment for plaintiff for $200,000.